     Case 2:19-cr-00474-KM Document 20 Filed 10/29/20 Page 1 of 2 PageID: 51
PROB 12A
(7/93)

                               United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Marcus Moore                                                           Cr.: 19-00474-001
                                                                                        PACTS #: 5910381

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/13/2019

Original Offense:   18 U.S.C. § 922: Convicted felon in possession of a firearm

Original Sentence: 21 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Drug Treatment, Mental Health
Treatment, Support Dependents

Type of Supervision: Supervised Release                         Date Supervision Commenced: 09/02/2020

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance
 1                    The offender has violated the special supervision condition which states:
                      ‘ALCOHOL/DRUG TESTING AND TREATMENT; You shall refrain
                      from the illegal possession and use of drugs, including prescription
                      medication not prescribed in your name, and the use of alcohol, and shall
                      submit to urinalysis or other forms of testing to ensure compliance. It is
                      further ordered that you shall submit to evaluation and treatment, on an
                      outpatient or inpatient basis as approved by the U.S. Probation Office.
                      You shall abide by the rules of any program and shall remain in
                      treatment until satisfactorily discharged by the Court. You shall alert all
                      medical professionals of any prior substance abuse history, including any
                      prior history of prescription drug abuse. The Probation Officer shall
                      supervise your compliance with this condition.’

                      On October 22, 2020, Mr. Moore tested positive for opiates and alcohol. He denied
                      use of alcohol and admitted to using two Percocet pills, not prescribed to him. The
                      urine specimen was sent to the lab for confirmation. The results remain pending.


U.S. Probation Officer Action:
This is Mr. Moore’s first positive drug test. Our office will increase random drug testing and refer him to
a substance abuse program if needed. He was referred to the Cope Center for a mental health assessment.
We will continue to monitor his overall compliance and progress. We will update the Court with any
additional instances of noncompliance. At this time, we respectfully request the Court take no action.
       Case 2:19-cr-00474-KM Document 20 Filed 10/29/20 Page 2 of 2 PageID: 52
                                                                                         Prob 12A – page 2
                                                                                            Marcus Moore



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                               Julie Chowdhury
                                                        By:   JULIE CHOWDHURY
                                                              U.S. Probation Officer

/ jc

APPROVED:



Suzanne Golda-Martinez             10/29/2020
SUZANNE GOLDA-MARTINEZ                        Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                    /s/ Kevin McNulty
                                                                 Signature of Judicial Officer


                                                                      October 29, 2020
                                                                            Date
